Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“an area of the second surface is smaller than an area of the third surface, and the second surface of the glue material is coplanar with the first surface of the at least one integrated circuit component; and a buffer layer, disposed on the third surface, wherein the buffer layer is free of metal … wherein the buffer layer is a continuous layer having a continuously leveled surface facing to the at least one integrated circuit component in one cross-sectional view, and the continuously leveled surface is in contact with the third surface” (claim 1);
“an area of the top surface is smaller than an area of the bottom surface, and the top surface of the inner portion is closer to the first surface of the first semiconductor device than the bottom surface is, wherein there is an acute angle between a sidewall of the inner portion and the bottom surface” (claim 9);
“at least one integrated circuit component having a first surface with conductive terminals disposed thereon over a buffer layer, wherein the buffer layer is free of metal, … wherein the buffer layer is a continuous layer having a continuously leveled surface facing to the at least one integrated circuit component in one cross-sectional view; encapsulating the at least one integrated circuit component with a first insulating material having a top surface and a bottom surface opposite to the top surface, wherein an area of the top surface is smaller than an area of the bottom surface, and the top surface of the first insulating material is coplanar with the first surface of the at least one integrated circuit component;8Customer No.: 31561Application No.: 16/893,429Docket No.: 071135-US-PA-OCOC…wherein the continuously leveled surface is in contact with the first insulating material and the second insulating material” (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899